Title: Abigail Adams 2d to Elizabeth Cranch, 14 February 1786
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No 5
      Grosvenor Square Feb 14th 1786
     
     Mr Smith informed me last Evening of an opportunity of writing by Way of N York and as I know of no immediate Conveyance to Boston I shall accept it to acknowledge the receipt of your two last letters by Capts Cushing, and Lyde, and to assure you that tho I have been negligent of writing, I have not been unmindfull of my friends. Indeed I have several times attempted writing you and have began several letters: but I could not please myself, nor produce any thing worth your perusal so I threw them aside, and have not writen for many Months. “Yorick says it is not every hour nor day of ones life that is a fit season for the duties of friendship, sentiment is not all ways at hand—and without sentiment what is friendship.”
     Contentment and Happiness my Dear Eliza I begin to think more in our own power than we often suppose, and that they are immediately dependant upon the arangements of our own Minds. Surely it is best to look on the bright side of every subject, and there are none that will not admit of some Consolation, and if our happiness is often ascertained by Comparison with the situations of others, as is sometimes said, and I believe in some instances with truth, you and I my friend have but little cause to be otherwise. If we look into the circle of our own acquaintance we shall find but few who have less cause for unhappiness than we. Tis true that a benevolent heart is ever sensible to the sufferings of those around it, and when it is not in our power to releive those, we are in a degree unhappy. But it would be wrong, to embitter our own Lives by this want of power. If we do as much as our ability enables us, we must be Content with the reflection. We sometimes Complain of the unfeelingness of the World, but we may generally find, some trait in every character to admire. Why not please ourselvs with those, and pass over their foibles in silence. They are not injurious to us, but to themselvs. Happiness must result from Contentment and Contentment arrises from our sattisfaction with ourselvs. From this scource you must be happy, and I am sure you can never have cause to be otherwise, because the rectitude of your heart precludes the Possibility.
     
     On your list of Marriages the precipitancy of Miss A——s was a little suprizing. You ask what I think of sudden Matches; I am not fond of extremes of any kind and it appears to me that a delicate mind must revolt at the idea of forming a Connection in which its happiness is so greatly dependant, so very precipitately, and with a Gentleman who was a perfect stranger, not only to herself and family, but to her Country. Indeed to tell you the truth what excites my surprize more than any thing is that the Ladies of our Country should be so fond of Connecting themselvs with Foreigners. If the Gentleman had been an Americin whose Character was known and approved it would have been a very different case. But we sometimes see persons who on the other Hand Consider, and reconsider, and delay, till they are doubtfull what they would do. I join with you in wishing Mrs N happy; you justly say let us not pretend to determine what will make another so.
     I have a Letter by Lyde from Mrs Russell wherein she tells me that she is the Happiest of Mortals, and I am allways gratified to hear this acknowledgement from my friends in whatever degree they make it. I was glad to hear that your visit to Haverhill was so agreeable to you, a knowledge of Musick with so good a taste for it as you have, must be a scource of pleasure, and prove a great amusement. That you found a sattisfaction in the society of my Brother I can never doubt, I know him capable of contributing to the happiness of his friends, and I am sufficiently sensible of his worth to regret his absence, but it was for the best. The seperation of our Family has been the greatest, I may say only cause for anxiety that I ever knew, and I see no prospect that it is to be otherwise, for any length of time in future. My Brothers are now of an age when their education would prevent their being with us if we were in America. When they leave Colledge it is probable that their future persuits will engage most of their attention. But there would be times when we should meet and enjoy each others society, which we are now debared from. As to myself Eliza I am equally uncertain as to my future movements. How long I may be continued in Europe is impossible to say. I make no arangements beyond the present period, and shall take every thing as it arrises, and derive great sattisfaction from knowing my Conduct and my sentiments meet the approbation of my friends.
     Were I to tell you how much I often wish for you, it would I am sure increase your desire of visitting us. A sister I was never blessd with and for near two years I have had no intimate, or Companion. My happiness would have been greatly augmented by the society of a female friend, it would have sweetened many a lonely hour. Society here is not as with us. A large acquaintance is unavoidable but at the same time you meet with none of that friendly social intercource which sweetens Life. Forms, and ceremony are considered so essential that they have become universal, and you may make ten visits in a Morning every day in the week and I would venture to say, you would not find one Lady in a day at home. It is not that they would be out of their Houses, but they are never visible unless you are invited to dinner or to Evening visits, where you are set down to Cards as soon as possible, and it is unavoidable. There are several very amiable American Ladies here, who are not attached to the follies predominant. Mrs Roggers is a very amiable friendly Woman, her greatest pleasure seems to be in obliging her friends. There is, I find, from my observations, upon others, some thing strangely facinating in Europe, and I have seen but very few of either sex who do not quit it with regret. I think myself perfectly safe upon this subject and I can assure you that I am well convinced my happiness is not to be promoted by the amusements Conveniences or Gayeties of Europe. I should be gratified to pass a few years in visitting many parts of it, but I would not Consent upon any Conditions to settle here for Life, and I shall look forward with pleasure to the period when I may return. Tho I may form transient acquaintances who may be capable of amusing, and with whom I may be gratified, the ties of relationship, the friends of my earliest years, cannot be replaced. I feel an interestedness in whatever concerns them, that cannot be excited by those I may form at this distance. But do not suppose my Dear Eliza that there may not be some one individual that may interest my Mind, and whom my judgment and reason may approve—but this may prove an additional incitement to my return to America. But I shall Confess too much if I dont take care, least I should I subscribe myself yours affectionately,
     
      Amelia
     
    